Citation Nr: 0121135	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  99-12 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for plantar fascia 
strain.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
median and ulnar nerve damage of the right arm and hand.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
psychosis.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
eye disorder.  


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The appellant was a member of the National Guard from April 
1977 to April 1979, during which time he had periods of 
active duty for training, to include a period from April 1977 
to July 29, 1977.

In November 1977, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma denied the 
appellant's original September 1977 claim of entitlement to 
service connection for an arm injury.  

In a February 1985 decision, the RO denied claims of 
entitlement to service connection for median and ulnar nerve 
damage RO the right arm and hand, and psychosis.  The 
appellant was notified of the denial of the claims, and did 
not appeal.

In a January 1986 decision, the Board of Veterans' Appeals 
(Board) determined that new and material evidence had not 
been submitted to reopen previously denied claims of 
entitlement to service connection for nerve damage to the 
right arm and hand.  

In an October 1986 decision, the Board denied entitlement to 
service connection for a psychiatric disability.  

In March 1991, the RO denied the appellant's initial claim of 
entitlement to service connection for an eye disorder. 

In a December 1997 decision, the Board determined that new 
and material evidence had not been submitted to reopen the 
previously denied claims of entitlement to service connection 
for medial and ulnar nerve damage of the right arm and hand, 
a psychosis and an eye condition.  

This matter is presently before the Board on appeal from an 
August 1998 rating action which denied the appellant's claim 
of service connection of plantar fascia strain (claimed as 
feet pain), and found that the appellant had not presented 
sufficient evidence to reopen the previously denied claims.


FINDING OF FACT

Evidence received since a December 1997 Board decision, when 
considered alone or in conjunction with all of the evidence 
of record, is not new, but rather it is cumulative, redundant 
and not so significant that it must be considered in order to 
fairly decide the merits of the claims.


CONCLUSIONS OF LAW

1.  The December 1997 Board decision, finding that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for median and ulnar nerve 
damage of the right arm and hand, a psychosis, and an eye 
disorder is final.  38 U.S.C.A. § 7104 (West 1991).

2.  Evidence submitted since the December 1997 Board decision 
is not new and material.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant was on active duty for training from April 3 to 
July 29, 1977.  He was injured in a motor vehicle accident on 
July 30, 1977.  In the November 1977 decision, the RO denied 
service connection for an arm injury because the evidence 
showed that the injury was not incurred while the appellant 
was on active duty.  Evidence considered at that time 
included an October 1977 letter from the Oklahoma National 
Guard verifying that the appellant was released from service 
on July 29, 1977, and that date included travel time.  In a 
January 1986 decision, the Board determined that new and 
material evidence had not been submitted to reopen the claim.

In an October 1986 decision, the Board denied a claim of 
entitlement to service connection for a psychiatric 
disability because the evidence did not demonstrate that a 
psychiatric disability was incurred or aggravated during a 
period of active duty for training.  In that decision, the 
Board noted that the appellant was a member of the Oklahoma 
National Guard from February 1977 to April 1979.  Evidence 
considered in that decision included a report of retirement 
credits pertaining to Army Nation Guard service showing 
active duty training dates in 1977 and 1978, but no active 
duty training dates in 1979.

In the March 1991 decision denying a claim of entitlement to 
service connection for an eye condition, the RO considered 
the appellant's in-service and post-service medical records, 
but found that an eye condition was not shown by the evidence 
of record.  The appellant was notified of that decision, but 
did not appeal.  

In a December 1997 decision, the Board reviewed recently 
submitted evidence and determined that the appellant had not 
submitted new and material evidence sufficient to reopen any 
of the previously denied claims of entitlement to service 
connection for median and ulnar nerve damage of the right arm 
and hand, a psychosis, and an eye disorder.  The appellant 
was notified of that decision, but did not appeal.  That 
decision is final.  38 U.S.C.A. § 7104.

Where there is a prior final decision, the claim may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered, unless new and material evidence 
is presented.  38 U.S.C.A. § 7105 (West 1991).  When a 
claimant seeks to reopen a final decision based on new and 
material evidence, it must first be determined whether the 
evidence received since the last final disallowance of the 
claim is new and material under 38 C.F.R. § 3.156(a) (2000).  
If the evidence is new and material, the claim is reopened 
and the merits of the claim may be evaluated after ensuring 
that the duty to assist has been met.  Elkins v. West, 12 
Vet. App. 209 (1999).

The Board is aware that the recent enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), (VCAA), significantly adds to and amends the 
statutory law concerning VA's duty to assist a claimant when 
processing claims for VA benefits.  With respect to 
previously disallowed claims, however, "[n]othing in (38 
U.S.C.A. § 5103A) shall be construed to require the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in (38 U.S.C.A. §  5108)."  38 U.S.C.A. § 5103A(f) (West 
Supp. 2001).  Therefore, the recent change to the law has not 
modified the requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.  Thus, it is necessary that the case be 
adjudicated initially on the issue of whether new and 
material evidence is of record to reopen the claims.  If it 
is determined that such evidence has been presented, the 
claim will be reopened, any required development would be 
undertaken.  Elkins.  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The credibility of new evidence 
is presumed for the limited purpose of determining whether it 
is material.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  Id.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.

Using these guidelines, the Board notes that the evidence 
previously available included service medical records, 
private medical treatment records pertaining to care provided 
on July 30, 1977, records from Eastern State Hospital, and 
service personnel records, including records pertaining to 
his April 1979 discharge. 

The Board has reviewed the additional evidence which has been 
associated with the claims folder since the December 1997 
Board decision.  Evidence submitted since that time includes 
service personnel records dated from April 1977, copies of 
leave statements from the appellant's period of National 
Guard service and statements from the appellant, both written 
and offered as testimony at personal hearings conducted 
during the course of this appeal.  

The service personnel records are duplicative of records and 
information previously considered.  While the leave and 
earnings statements are new, in that those statements had not 
been submitted before, the information contained therein is 
duplicative of that already of record.  The information shows 
that the appellant was a member of the National Guard at 
times between 1977 and 1979; however, the statements do not 
reflect any additional active duty training dates.  Moreover, 
the appellant has not submitted any competent evidence which 
even suggests that he incurred any of the claimed 
disabilities during any period of active duty for training.  

Finally, the appellant reiterated his claims in written 
statements and testimony.  He testified that he was still on 
travel time, and therefore active duty for training, at the 
time of the July 30, 1977, motor vehicle accident.  He also 
disputed findings in the record that he had enlisted in 
National Guard under fraudulent circumstances.  

The Board finds that the additional evidence is essentially 
cumulative.  The bases of the original denials of the claims 
were that there was no evidence of record that the appellant 
incurred the claimed disabilities during a period of active 
duty for training.  The recently submitted evidence only 
reiterates the claims originally considered.  Even under the 
less stringent standard of materiality set forth in Hodge 
(the evidence must merely "contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision"  
id. at 1363), the Board finds that the new evidence does not 
bear directly and substantially on the question of whether 
the appellant is suffering median or ulnar nerve damage of 
the right arm and hand, a psychosis, or eye disorder which 
were incurred or aggravated in service.  The appellant, as a 
lay person untrained in the field of medicine, cannot offer 
his own opinion that he incurred the claimed conditions 
during service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, the evidence submitted in an attempt to reopen 
the claims is not "new," and hence, the claims are denied.

In reviewing this claim, the Board considered whether the 
case should be remanded to the RO for consideration 
consistent with Hodge and the applicability of Bernard v. 
Brown, 4 Vet. App. 384 (1993), but finds that a remand is 
unnecessary.  The RO provided the appellant with the 
provisions of 38 C.F.R. § 3.156(a) in the September 1998 
statement of the case (SOC).  In explaining the basis of its 
decision, the RO essentially concluded that the evidence 
submitted by the appellant was cumulative and repetitive of 
evidence already of record.  Although the RO cited the now-
invalid test for materiality outlined in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Board finds that the RO 
never reached the question pertaining to the materiality of 
the evidence.  Only if the RO had found that the evidence 
presented to reopen the claims was new would their 
determination pertaining to the materiality of the evidence 
raise a question for the need for a remand for readjudication 
consistent with Hodge.  Hence, under the facts of this case, 
a remand so that the RO could apply the Hodge standard would 
serve no useful purpose.  Vargas-Gonzalez v. West, 12 Vet. 
App. 321 (1999). 

ORDER

New and material evidence to reopen the claims of entitlement 
to service connection for median and ulnar nerve damage of 
the right arm and hand, a psychosis, and an eye disorder has 
been not submitted.  The appeal is denied.  


REMAND

In the August 1998 rating action presently on appeal, the RO 
denied the appellant's claim of entitlement to service 
connection for plantar fascia strain as not well grounded.  
In light of the recent enactment of the VCAA, which among 
other things, eliminated the concept of a well-grounded 
claim, the Board finds that a remand is required.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard.

The Board has reviewed the claims folder and identified 
certain specific assistance that must be rendered to comply 
with the change in the law.  The appellant contends that he 
is suffering foot pain as a result of wearing boots that were 
too small during service.  Service medical records from the 
appellant's period of active duty for training include a July 
1977 chart entry noting that the appellant had plantar fascia 
strain in both feet as a result of improper shoe fit.  He was 
to be reissued boots in another size.  The report of a July 
1977 separation examination included a diagnosis of plantar 
fascia strain, right, N[ot] D[isabling].  

The appellant has testified that he currently suffers foot 
pain which he believes is related to service; however, he has 
not submitted any medical evidence in support of that claim.  
The Board takes this opportunity to inform the appellant that 
in order to substantiate any claim of entitlement to service 
connection, it is necessary that the record contain competent 
evidence which shows a current disability and a relationship 
between the claimed disability and his active duty for 
training.  

Thus, the case is REMANDED to the RO for the following:

1.  The RO should contact the appellant 
and ask that he submit any additional 
competent evidence that supports his 
position that he is suffering foot pain 
as a result of service, particularly the 
use of improperly fitting boots during 
his active duty for training.  Any 
documents received by the RO should be 
associated with the claims folder.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development, and all 
notification and development action 
required by the Veterans Claims 
Assistance Act have been conducted and 
completed in full.  If the appellant has 
submitted competent medical evidence in 
support of his claim, the RO should 
undertake all appropriate development, 
including affording the appellant a VA 
medical examination.  

3.  Thereafter, the RO should again 
review the appellant's claim.  If any 
benefit sought on appeal remains denied, 
the appellant should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

